Exhibit 10.58

ViewCast Corporation

SUBSCRIPTION AGREEMENT

FOR UNITS CONSISTING OF SHARES OF COMMON STOCK

AND WARRANTS FOR SHARES OF COMMON STOCK

This Subscription Agreement is made by and between ViewCast.com, Inc. dba
ViewCast Corporation, a Delaware corporation (“Corporation”), and David W.
Brandenburg (“Undersigned”), with respect to Units of the Corporation, with each
Unit consisting of one share (each, a “Share” and collectively, the “Shares”) of
common stock (the “Common Stock”) and one warrant to purchase one share of
Common Stock (each, a “Warrant” and collectively, the “Warrants”) of the
Corporation, subject to the rights, powers, preferences, qualifications,
limitations and restrictions of which are set forth in the Form of Warrant
attached hereto as Exhibit A.

NOW THEREFORE, IT IS AGREED AS FOLLOWS:

1. Subscription. The Undersigned applies to purchase the Units with the Shares
being purchased at a value per share based on the weighted average closing price
of the Common Stock for the five (5) trading days immediately prior to the date
this Subscription Agreement is executed which is $0.1125707 (the “Stock Value”)
and with the Warrants having an exercise price per share of 110% of the Stock
Value which is $0.1238278. The number of shares of Common Stock issued will be
the next higher whole number of shares determined by dividing the Subscription
Amount by the Stock Value. Unless and until rejected by the Corporation, this
Subscription Agreement is binding upon the Undersigned. The Corporation may
reject such subscription for any reason. The Corporation need not specify a
reason for its rejection of any Subscription Agreement.

2. General Representations. The Undersigned represents and warrants as follows:

A. The Undersigned is purchasing the Units without having been furnished any
offering literature; has received all documents, records and books pertaining to
investment in the Corporation requested by and deemed sufficient by him to make
an investment in the Corporation; and has been furnished with or has acquired
copies of all reports filed by the Corporation pursuant to the Securities
Exchange Act of 1934, as amended (the “1934 Act”) prior to the date of this
Subscription Agreement and copies of all press releases issued by the
Corporation prior to the date of this Subscription Agreement;

B. The Undersigned understands that he is purchasing the Units without being
furnished any offering materials and that such purchase has not been scrutinized
by the U.S. Securities and Exchange Commission (the “Commission”) or any state
securities regulatory body;

C. The Undersigned understands that neither the Shares, the Warrants nor the
shares of Common Stock of the Corporation underlying the Warrants (the “Warrant
Shares”) have been registered under the Securities Act of 1933, as amended, (the
“1933 Act”) nor any state securities law and he has no right to require
registration of the Shares, the Warrants or the Warrant Shares under the 1933
Act or any state securities law;

D. The Undersigned understands that the Units are being purchased for his own
account for investment purposes, not for the interest of any other person, and
not for resale to others;



--------------------------------------------------------------------------------

ViewCast Corporation

SUBSCRIPTION AGREEMENT

FOR UNITS CONSISTING OF SHARES OF COMMON STOCK

AND WARRANTS FOR SHARES OF COMMON STOCK

 

E. The Undersigned is an accredited investor as defined in Regulation D, Rule
501(a) (17 C.F.R.230.501(a)), by reason of one of the following:

 

  (a) he is a director or executive officer of the Corporation;

 

  (b) his net worth (including that of his spouse) exceeds $1,000,000 (“net
worth” means the excess of total assets over total liabilities and for the
purposes of determining “net worth,” the value of an individual’s primary
residence and any amount of indebtedness secured by the primary residence up to
the fair market value thereof should be excluded, and indebtedness secured by
the primary residence in excess of the value of the home should be considered a
liability);

 

  (c) he had income in excess of $200,000 for each of 2009 and 2010 or income
(including that of his spouse) in excess of $300,000 in each of those years and
reasonably expects to reach the same level in 2011;

 

  (d) the Undersigned is an organization described in Section 501(c)(3) of the
Internal Revenue Code of 1986, a corporation, a Massachusetts or similar
business trust, or a partnership, not formed for the purpose of acquiring the
Shares, with total assets in excess of $5,000,000;

 

  (e) the Undersigned is a trust, with total assets in excess of $5,000,000, not
formed for the purpose of acquiring the Units, whose purchase is directed by a
person who has such knowledge and experience in financial and business matters
that he is capable of evaluating the merits and risks of the prospective
investment; or

 

  (f) the Undersigned is an entity in which all of the equity owners are
accredited investors.

F. The Undersigned is sufficiently experienced in financial and business matters
to be capable of evaluating the merits and risks of his investments, including
an investment in the Corporation, and to make an informed decision relating
thereto and to protect his own interests in connection with the purchase of the
Units;

G. The Undersigned, in making the decision to subscribe for the Units, has
relied upon an independent investigation made by him and, prior to entering into
this Subscription Agreement, has been given access and the opportunity to ask
questions of and to receive answers from officers of the Corporation concerning
the terms and conditions of subscribing for the Units and has received complete
and satisfactory answers to such inquiries;

H. Based upon the Undersigned’s independent investigation, the Undersigned has
made his own independent determination to subscribe for the Units;

I. The Undersigned is, in relation to his total investment status and net worth,
making only a reasonable commitment to the Corporation and is able to bear the
economic risk of the investment, including the possible loss of his entire
investment;

 

2



--------------------------------------------------------------------------------

ViewCast Corporation

SUBSCRIPTION AGREEMENT

FOR UNITS CONSISTING OF SHARES OF COMMON STOCK

AND WARRANTS FOR SHARES OF COMMON STOCK

 

J. The Undersigned is making an investment in the Corporation without the
expectation or desire for a resale or distribution with respect thereto;

K. The Undersigned has no need for liquidity with respect to the Undersigned’s
investment in the Corporation;

L. The Undersigned recognizes that an investment in the Shares involves special
risks, including, but not limited to, those set forth in all of the
Corporation’s reports filed pursuant to the 1934 Act filed with the Commission
prior to the date of this Subscription Agreement;

M. The Undersigned is aware of the restrictions on transfer of the Shares, the
Warrant and the Warrant Shares imposed by the 1933 Act and applicable state
securities laws and hereby consents to the placement of the following
restrictive legends on the certificates representing the Shares, the agreement
representing the Warrant and the certificates representing the Warrant Shares:

THE SHARES REPRESENTED BY THIS CERTIFICATE] [THE WARRANT AND SECURITIES ISSUABLE
UPON THE EXERCISE HEREOF] HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT AND HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1993, AS AMENDED (THE “ACT”), OR ANY
STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION OR AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH SALE, OFFER, PLEDGE OR
HYPOTHECATION IS EXEMPT FROM THE REGISTRATION REQUIREMENT OF THE ACT AND OF ANY
APPLICABLE STATE SECURITIES LAWS.

N. The Undersigned further understands that the certificates representing Shares
and the Warrant Shares and the agreement representing the Warrant held by
officers, directors, or other affiliates of the Corporation may contain
additional restrictive legends required by law;

O. The Undersigned acknowledges that he is not subscribing for the Units as a
result of or pursuant to any of the following: (i) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media outlet or broadcast over television or radio; or (ii) any seminar or
meeting whose attendees, including the Undersigned, had been invited as a result
of, or pursuant to, any of the foregoing;

P. The Undersigned understands that all information which the Undersigned has
provided to the Corporation concerning himself and his financial position, and
his knowledge of financial and business matters is correct and complete as of
the date set forth herein and, if there should be any material change in such
information prior to the Undersigned having paid his subscription in full, that
the Undersigned must immediately provide the Corporation with such information;
and

Q. The Undersigned acknowledges that he has been provided by the Corporation
material non-public information regarding the Corporation which he must maintain
in confidence pursuant to the terms of the [name of Confidentiality Agreement
and date of it], and the Undersigned acknowledges that the U.S. securities laws
prohibit him from trading in ViewCast’s common stock while he is in possession
of material non-public information or from communicating to another person the
material non-public information under circumstances where it is reasonably
foreseeable that such person is likely to trade ViewCast’s common stock.

 

3



--------------------------------------------------------------------------------

ViewCast Corporation

SUBSCRIPTION AGREEMENT

FOR UNITS CONSISTING OF SHARES OF COMMON STOCK

AND WARRANTS FOR SHARES OF COMMON STOCK

 

3. Subscription Amount. The Undersigned hereby subscribes for Units of
ViewCast.com, Inc., a Delaware corporation, for the total price of $100,000.00
(“Subscription Amount”), tenders on the date of this Subscription Agreement a
check, money order or wire transfer in the sum of at least $100,000.00, payable
to ViewCast.com, Inc. (the “Initial Closing”) with the remainder of the
Subscription Amount to be paid by the Undersigned by check, money order or wire
transfer on or before January 31, 2012 (the “Second Closing”). At the Second
Closing, the Undersigned shall be deemed to have reconfirmed the representations
set forth in Section 2 hereof as of the date of the Second Closing. The Shares
and Warrants purchased at the Initial Closing will be issued as of the date of
this Subscription Agreement. The Shares and Warrants purchased at the Second
Closing will be issued as of the date of the Second Closing. The number of
Shares issued will be the next higher whole number of shares determined by
dividing Subscription Amount by the Stock Value. The Warrants will be
exercisable into the number of Warrant Shares that is equal to the number of
Shares.

4. Binding Effect and Irrevocability. The Undersigned understands that this
Subscription Agreement is not binding on the Corporation unless and until it is
accepted by the Corporation as evidenced by the counter-execution below.

5. Indemnification. The Undersigned understands the meaning and legal
consequences of the representations and warranties contained in this
Subscription Agreement and agrees to indemnify and hold harmless the Corporation
and the organizers, incorporators, directors and executive officers of the
Corporation from and against any and all loss, damage or liability due to or
arising out of a breach of any representation or warranty of the Undersigned
contained in this Subscription Agreement.

6. Notices. All notices and other communications required or permitted under
this Subscription Agreement shall be in writing, and shall be deemed to have
been given if delivered personally, or mailed, postage prepaid, by first class
mail, to the parties at the addresses set forth in this Subscription Agreement
or such other address as a party may specify to the other by notice.

7. Succession and Assignment. This Subscription Agreement shall be binding upon
and shall inure to the benefit of the executors, administrators, heirs,
legatees, devisees, assigns, legal representatives, and successors of the
parties hereto, and may not be assigned or transferred by either party without
the consent of the other party.

8. Amendments and Waivers. This Subscription Agreement may be amended or
modified only by an instrument signed by the parties hereto. A waiver of any
provision of this Subscription Agreement must be in writing, designated as such,
and signed by the party against whom enforcement of that waiver is sought. The
waiver by a party of a breach of any provision of this Subscription Agreement
shall not operate or be construed as a waiver of any subsequent or other breach
thereof.

9. Governing Law. This Subscription Agreement shall be enforced, governed and
construed in accordance with the laws of the State of Delaware.

*****

 

4



--------------------------------------------------------------------------------

ViewCast Corporation

SUBSCRIPTION AGREEMENT

FOR UNITS CONSISTING OF SHARES OF COMMON STOCK

AND WARRANTS FOR SHARES OF COMMON STOCK

 

EXECUTED AND SUBMITTED BY THE UNDERSIGNED:

Date: December 27, 2011

 

/s/ David W. Brandenburg

  /  

/s/ Raymond James & Associates Custodian

Signature of Subscriber             Signature of Raymond James & Assoc. Inc.

David W. Brandenburg

  /  

        Raymond James & Associates Custodian

(Type or print name of Subscriber as it appears above             Type or print
name as it appears above)

XX-XX-XXXX

  /  

        XX-XXXXXXX

Federal Tax Identification No. of Subscriber             Federal Tax
Identification No. of Subscriber’s Spouse

 

401 North Point Rd., #1002

Street Address

 

Osprey

   FL           34229        

    City

   State         Zip      

 

**IMPORTANT** Please print below exactly how you want your name(s) listed on
your securities certificate:

Raymond James & Assoc. Inc. Custodian FBO: David W. Brandenburg RIRA, Acct.
XXXX7447

P.O. Box 12749

St. Petersburg, FL 33733-2749

Tax ID # XX-XXXXXXX

ACCEPTED BY

 

  ViewCast.com, Inc., a Delaware corporation by:  

/s/ Laurie L. Latham

  Laurie L. Latham, Senior Vice President and Chief Financial Officer Date:  

December 27, 2011

 



--------------------------------------------------------------------------------

ViewCast Corporation

SUBSCRIPTION AGREEMENT

FOR UNITS CONSISTING OF SHARES OF COMMON STOCK

AND WARRANTS FOR SHARES OF COMMON STOCK

 

EXHIBIT A

FORM OF WARRANT

THIS WARRANT AND THE SHARES ISSUABLE UPON THE EXERCISE HEREOF HAVE BEEN ACQUIRED
SOLELY FOR INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS. SUCH SECURITIES MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED IN THE ABSENCE OF SUCH
REGISTRATION OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
SALE, OFFER, PLEDGE OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION
REQUIREMENTS OF THE ACT AND OF ANY APPLICABLE STATE SECURITIES LAWS.

WARRANT TO PURCHASE COMMON STOCK

of VIEWCAST.COM, INC.

Void after December 31, 2014

This Warrant is issued to                      (“Holder”) by ViewCast.com, Inc.,
a Delaware corporation (the “Company”), on December     , 2011 (the “Warrant
Issue Date”). This Warrant is issued pursuant to the terms of that certain
Subscription Agreement for Units Consisting of Shares of Common Stock and
Warrants for Shares of Common Stock dated December     , 2011, by and between
the Company and the Holder (the “Subscription Agreement”).

1. Purchase Shares. Subject to the terms and conditions hereinafter set forth
herein, the Holder is entitled, upon surrender of this Warrant at the principal
office of the Company (or at such other place as the Company shall notify the
holder hereof in writing), to purchase from the Company up to
                     (            ) fully paid and nonassessable shares of
Common Stock, par value $0.0001, of the Company, as constituted on the Warrant
Issue Date (the “Common Stock”). The number of shares of Common Stock issuable
pursuant to this Section 1 (the “Shares”) shall be subject to adjustment
pursuant to Section 9 hereof.

2. Exercise Price. The purchase price for the Shares shall be $         per
share which is 110% of the Stock Value as defined in the Subscription Agreement,
as adjusted from time to time pursuant to Section 9 hereof (the “Exercise
Price”).

 

6



--------------------------------------------------------------------------------

ViewCast Corporation

SUBSCRIPTION AGREEMENT

FOR UNITS CONSISTING OF SHARES OF COMMON STOCK

AND WARRANTS FOR SHARES OF COMMON STOCK

 

3. Exercise Period. This Warrant shall be exercisable commencing on the Warrant
Issue Date and shall expire and be of no further force or effect at 4:30 pm
(Dallas time) on December 31, 2014 (the “Expiration Date”).

4. Method of Exercise. While this Warrant remains outstanding and exercisable in
accordance with Section 3 above, the Holder may exercise, in whole or in part,
the purchase rights evidenced hereby. Such exercise shall be effected by:

(a) the surrender of the Warrant, together with a duly executed copy of the form
of Notice of Election attached hereto, to the Secretary of the Company at its
principal office; and

(b) the payment to the Company of an amount equal to the aggregate Exercise
Price for the number of Shares being purchased by certified check or bank draft.

5. Accredited Investor. As also indicated in the Subscription Agreement, on the
date hereof, the Holder is an “accredited investor” as defined in Rule 501(a)
under the Securities Act of 1933, as amended (the “Securities Act”). Immediately
prior to any exercise of the Warrant pursuant to Section 4, the Holder shall
provide the Company with a representation that it is still an “accredited
investor” as defined in Rule 501(a) under the Securities Act.

6. Investment Representation. Unless the Shares are issued to the Holder in a
transaction registered under applicable federal and state securities laws, by
its execution hereof, the Holder represents and warrants to the Company that all
Shares which may be purchased hereunder will be acquired by the Holder for
investment purposes for its own account and not with any present intent for
resale or distribution in violation of federal or state securities laws. Unless
the Shares are issued to the Holder in a transaction registered under the
applicable federal and state securities laws, all certificates issued with
respect to the Shares shall bear the appropriate restrictive investment legend
(such legend to be in substantially the same form as set forth in the
Subscription Agreement) and shall be held indefinitely, unless they are
subsequently registered under the applicable federal and state securities laws
or the Holder obtains an opinion of counsel, in form and substance satisfactory
to the Company and its counsel, that such registration is not required.

7. Certificates for Shares. Upon the exercise of the purchase rights evidenced
by Section 4 of this Warrant, one or more certificates for the number of Shares
so purchased shall be issued as soon as practicable thereafter (with appropriate
restrictive legends, if applicable), and in any event within ten (10) days of
the delivery of the Notice of Election.

8. Issuance of Shares. The Company covenants that the Shares, when issued
pursuant to the exercise of this Warrant under Section 4, will be duly and
validly issued, fully paid and nonassessable.

 

7



--------------------------------------------------------------------------------

ViewCast Corporation

SUBSCRIPTION AGREEMENT

FOR UNITS CONSISTING OF SHARES OF COMMON STOCK

AND WARRANTS FOR SHARES OF COMMON STOCK

 

9. Adjustment of Exercise Price and Number of Shares. The number of and kind of
securities purchasable upon exercise of this Warrant and the Exercise Price
shall be subject to adjustment from time to time as follows:

(a) Subdivisions, Combinations and Other Issuances. If the Company shall at any
time prior to the expiration of this Warrant subdivide its Common Stock, by
split-up or otherwise, or combine its Common Stock, or issue additional shares
of its Common Stock as a dividend or distribution with respect to any shares of
its Common Stock, the number of Shares issuable on the exercise of this Warrant
shall forthwith be proportionately increased in the case of a subdivision or
stock dividend or distribution, or proportionately decreased in the case of a
combination. Appropriate adjustments shall also be made to the purchase price
payable per share, but the aggregate purchase price payable for the total number
of Shares purchasable under this Warrant (as adjusted under this Section 9(a))
shall remain the same. Any adjustment under this Section 9(a) shall become
effective at the close of business on the date the subdivision or combination
becomes effective, or as of the record date of such dividend or distribution, or
in the event that no record date is fixed, upon the making of such dividend or
distribution.

(b) Reclassification, Reorganization and Consolidation. In case of any
reclassification, capital reorganization, or change in the Common Stock of the
Company (other than as a result of a subdivision, combination, or stock dividend
provided for in Section 9(a) above), then, as a condition of such
reclassification, reorganization, or change, lawful provision shall be made, and
duly executed documents evidencing the same from the Company or its successor
shall be delivered to the Holder, so that the Holder shall have the right at any
time prior to the expiration of this Warrant to purchase, at a total price equal
to that payable upon the exercise of this Warrant, the kind and amount of shares
of stock and other securities and property receivable in connection with such
reclassification, reorganization, or change by a holder of the same number of
shares of Common Stock as were purchasable by the Holder immediately prior to
such reclassification, reorganization, or change. In any such case, appropriate
provisions shall be made with respect to the rights and interest of the Holder
so that the provisions hereof shall thereafter be applicable with respect to any
shares of stock or other securities and property deliverable upon exercise
hereof, and appropriate adjustments shall be made to the purchase price per
share payable hereunder, provided the aggregate purchase price shall remain the
same.

(c) Carry Over of Adjustments. No adjustment of the Exercise Price shall be made
if the amount of such adjustment shall be less than 1% of the Exercise Price in
effect immediately prior to the event giving rise to the adjustment, provided,
however, that in such case any adjustment that would otherwise be required then
to be made shall be carried forward and shall be made at the time of and
together with the next subsequent adjustment which, together with any adjustment
so carried forward, shall amount to at least 1% of the Exercise Price.

 

8



--------------------------------------------------------------------------------

ViewCast Corporation

SUBSCRIPTION AGREEMENT

FOR UNITS CONSISTING OF SHARES OF COMMON STOCK

AND WARRANTS FOR SHARES OF COMMON STOCK

 

(d) Discretionary Reduction in Exercise Price. The Company may at any time or
from time to time reduce the Exercise Price of the Warrant.

(e) Notice of Adjustment. Upon any adjustment of the number of Shares and upon
any adjustment of the Exercise Price, then and in each such case the Company
shall give written notice thereof to the Holder, which notice shall state the
Exercise Price and the number of Shares or other securities subject to the
unexercised Warrant resulting from such adjustment, and shall set forth in
reasonable detail the method of calculation and the facts upon which such
calculation is based.

(f) Other Notices. In case at any time prior to the Expiration Date:

 

  (i) the Company shall declare any dividend or distribution upon its shares of
Common Stock payable in shares;

 

  (ii) the Company shall offer for subscription pro rata to the holders of its
shares of Common Stock any additional shares of any class or other rights;

 

  (iii) there shall be any capital reorganization or reclassification of the
capital stock of the Company, or consolidation, amalgamation or merger of the
Company with, or sale of all or substantially all of its assets to, another
corporation; or

 

  (iv) there shall be a voluntary dissolution, liquidation or winding-up of the
Company,

then, in any one or more of such cases, the Company shall give to the Holder
(A) at least 10 days’ prior written notice of the date on which a record date
shall be taken for such dividend, distribution or subscription rights or for
determining rights to vote in respect of any such reorganization,
reclassification, consolidation, merger, amalgamation, sale, dissolution,
liquidation or winding-up and (B) in the case of any such reorganization,
reclassification, consolidation, merger, amalgamation, sale, dissolution,
liquidation or winding-up, at least 10 days’ prior written notice of the date
when the same shall take place. Such notice in accordance with the foregoing
clause (A) shall also specify, in the case of any such dividend, distribution or
subscription rights, the date on which the holders of shares of Common Stock
shall be entitled thereto, and such notice in accordance with the foregoing
clause (B) shall also specify the date on which the holders of shares of Common
Stock shall be entitled to exchange their shares of Common Stock for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, amalgamation, sale, dissolution, liquidation or
winding-up, as the case may be.

 

9



--------------------------------------------------------------------------------

ViewCast Corporation

SUBSCRIPTION AGREEMENT

FOR UNITS CONSISTING OF SHARES OF COMMON STOCK

AND WARRANTS FOR SHARES OF COMMON STOCK

 

(g) Shares to be Reserved. The Company will at all times keep available, and
reserve out of its authorized shares of Common Stock, solely for the purpose of
issue upon the exercise of the Warrant, such number of Shares as shall then be
issuable upon the exercise of the Warrant. The Company will take all such
actions as are within its power to ensure that all such Shares may be so issued
without violation of any applicable law.

10. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant, but in lieu
of such fractional shares the Company shall make a cash payment therefor on the
basis of the Exercise Price then in effect.

11. No Stockholder Rights. Prior to exercise of this Warrant, the Holder shall
not be entitled to any rights of a stockholder with respect to the Shares,
including (without limitation) the right to vote such Shares, receive dividends
or other distributions thereon, exercise preemptive rights or be notified of
stockholder meetings, and such holder shall not be entitled to any notice or
other communication concerning the business or affairs of the Company. However,
nothing in this Section 11 shall limit the right of the Holder to be provided
the Notices required under this Warrant. Notwithstanding the foregoing, the
Holder shall be deemed a stockholder and shall be entitled to all of the rights
of a stockholder with respect to the Shares immediately upon satisfying all of
Section 4.

12. Participation in Rights Distribution. If at any time, while this Warrant, or
any portion thereof, is outstanding and unexpired, the Company shall issue to
all holders of its Common Stock rights (the “Rights”) entitling the holders
thereof to purchase any shares of capital stock, the Company also shall issue to
the Holder identical Rights, with such number of Rights to be issued to the
Holder being based on the number of shares of Common Stock which Holder would
then be entitled to receive if this Warrant had been exercised in full
immediately prior to the issuance of the Rights. Prior to issuing the Rights,
the Company shall provide notice to the Holder as set forth in Section 9(f). In
connection with issuing the Rights, the Company will take all necessary
corporate action to at all times keep available and reserve out of its
authorized shares of Common Stock the number of shares of Common Stock issuable
upon exercise of the Rights.

 

10



--------------------------------------------------------------------------------

ViewCast Corporation

SUBSCRIPTION AGREEMENT

FOR UNITS CONSISTING OF SHARES OF COMMON STOCK

AND WARRANTS FOR SHARES OF COMMON STOCK

 

13. Transfers of Warrant. The Holder of the Warrants may transfer this Warrant
without restriction to an Affiliate (as defined in Rule 405 promulgated pursuant
to the Securities Act of 1933, as amended) of the Holder and in compliance with
all applicable federal and state securities laws. In order for a transferee of
this Warrant to receive any of the benefits of such Warrant, the Company must
have received notice of such transfer, pursuant to Section 17 hereof, in the
form of assignment attached hereto.

14. Replacement. Upon receipt of evidence satisfactory to the Company of the
loss, theft, destruction or mutilation of this Warrant or, in the case of
mutilation, upon surrender of this Warrant, the Company will issue to the Holder
a replacement warrant (containing the same terms and conditions as this
Warrant).

15. Successors and Assigns. The terms and provisions of this Warrant shall inure
to the benefit of, and be binding upon, the Company and the Holder hereof and
their respective successors and permitted assigns as set forth in Section 13.

16. Amendments and Waivers. Any term of this Warrant may be amended and the
observance of any term of this Warrant may be waived (either generally or in a
particular instance and either retroactively or prospectively), with the written
consent of the Company and the Holder.

17. Notices. All notices required under this Warrant shall be deemed to have
been given or made for all purposes (i) upon personal delivery, (ii) upon
confirmation receipt that the communication was successfully sent to the
applicable number if sent by facsimile; (iii) one business day after being sent,
when sent by professional overnight courier service, or (iv) five days after
posting when sent by registered or certified mail. Notices to the Company shall
be sent to the principal office of the Company (or at such other place as the
Company shall notify the Holder hereof in writing). Notices to the Holder shall
be sent to the address of the Holder on the books of the Company (or at such
other place as the Holder shall notify the Company hereof in writing).

18. Captions. The section and subsection headings of this Warrant are inserted
for convenience only and shall not constitute a part of this Warrant in
construing or interpreting any provision hereof.

19. Governing Law. This Warrant shall be governed by the laws of the State of
Delaware.

 

11



--------------------------------------------------------------------------------

ViewCast Corporation

SUBSCRIPTION AGREEMENT

FOR UNITS CONSISTING OF SHARES OF COMMON STOCK

AND WARRANTS FOR SHARES OF COMMON STOCK

 

IN WITNESS WHEREOF, ViewCast.com, Inc. caused this Warrant to be executed by an
officer thereunto duly authorized.

 

VIEWCAST.COM, INC. By:  

 

  Laurie L. Latham   Senior Vice President and Chief Financial Officer

 

 

Agreed to and Acknowledged by:

 

By:  

 

Name:  

 

Title:  

 

 

12